Title: To George Washington from Colonel Theodorick Bland, 21 November 1778
From: Bland, Theodorick
To: Washington, George


  
    Sr
    Sharon [Conn.] Novr 21st 1778
  
I only this afternoon was honord with your Excelly’s letter of the 17th Instt relating to Brigadr Genl Poore, immediately on the Rect of which I dispatched an express to him with a Copy of my Instructions; Since which Col: Meade has arrived, and Inform’d me of the arrangement Yr Excy has made in consequence of my letter to you yesterdays date from Canaan. I can assure yr excelly I am extreamely happy in the Prospect, of having the Continental troops instead of Militia. Col: Meade will inform Yr Excy of the Steps I have taken, & those I intend to persue, unless I shd receive fresh instructions to the Contrary. As it is not now intended that Brigadr Poore shd take the Command as by yr letter of the 17th I shall proceed in those arrangements I had begun. If we march from hence tomorrow and the Halt has been made in the rear according to the orders I was obliged to send on to day that the Mulish obstinacy of the Militia with whom no arguments could prevail, the front division will be tomorrow at Mabbets, the 2d at Sharon, the 3d at & about Canaan, the fourth at Norfolk, the 5th at New Hartford, & the Sixth at Simsbury. but I fear one or two of the rear divisions will be inevitably mixd. Col: Meade has my opinion relative to the falling in of the Continental Escort rather by divisions, than the whole at once, Unless they could bring forage & provisions with them. He will also inform yr excy of the Success of our application this Eveng to the Militia, as I have not yet recd their answer on which the march tomorrow must wholly depend I am with the greatest respect Sr Yr very obedt Humb: Svt
  
    Theok Bland
  
  
P.S. the 1st division (on a supposition the march takes place tomorrow) will be on the 23d at Sevago, on the 24th at Fishkills, the other divisions will follow in Succession in the Same order as mentiond in the body of the Letter. Shd any application be made to me in future to go into N: York, by the offrs of the troops of the Conventn or to deviate from the Line of march I shall refuse it without yr Excy’s further orders from wht Col: Meade has mentd to me. Inclosed is an extract, from one of Genl Phillip’s Letters to Majr Carter of Artillery, which I thot proper to report to Yr Excy for reasons Col: Meade will explain.
  

  T.B.

